Title: Thomas Jefferson to Gideon Granger, 2 April 1812
From: Jefferson, Thomas
To: Granger, Gideon


          
                  Dear Sir 
                   
                     Monto Apr. 2. 12.
          
		  I recd yesterday yours of Mar. 28. and I thank you for the information respecting the packages. they contain pamphlets stating the conduct of the Executive in the case of the Batture which I have had printed at my own expence for the information of Congress and the officers of the government. 
		  I directed the
			 printer to send by the stage 144. copies to mr Magruder for the Representatives, and 35. to mr Otis for the Senate. he was also to send me 75 
                  71. to be distributed to officers of the government Etc. he informed
			 me he had sent me the last in three packages.
			
			
			 I state this because you say there are five packages, and it is possible he may have sent the two for Congress with the three for me. those intended for me whether 3. or 5. I will ask the favor of you to have delivered to the
			 Fredericksbg stage, and in such cases generally to do the same without troubling yourself to write a letter which is an addition to the labour of your office which ought not to be given.
			 I write to mr Benson by this post to make an arrangement for paying the transportation of such packages always at that place. there was formerly a difficulti 
                  difficulty at Alexandria, by a change there in the concern of the stages. I hope that has been removed since the change of the road from the ferry to the bridge. I am sorry to be so troublesome to you, but I will
			 endeavor to make these incidents as little so as I can. I salute you affectionately.
          
            Th:
            Jefferson
        